Citation Nr: 0632725	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  04-16 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for a medial collateral 
ligament disability of the right knee, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and T.S. 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from June 1973 to June 
1975. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama (hereinafter RO).  

In June 2006, a hearing was held before the Acting Veterans 
Law Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   

REMAND

At the hearing before the undersigned, the veteran contended 
that his service connected right knee disability has 
increased in severity since he was last afforded a VA 
examination, and his representative requested that he be 
afforded another VA examination to assess the severity of his 
service-connected left knee disorder.  

Review of the evidence of record in light of this testimony 
leads the Board to conclude that a VA examination of the 
right knee is necessary in this case in order to comply with 
the duty to assist provisions of the Veterans Claims 
Assistance Act of 2000.   See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  As such, the RO will be directed to 
schedule the veteran for a VA orthopedic examination.  This 
remand will also afford the RO the opportunity to obtain 
records from recent treatment provided by a private physician 
referenced at the hearing before the undersigned.  

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran if 
further action is required on his part.  

1.  Any records of recent treatment for 
the right knee, not already of record, 
provided by Kenneth L. Vandervoort of 
Anniston Orthopaedic Associates, P.A., 
901 Leighton Avenue, Suite 402, Anniston, 
Alabama, 36207, should be obtained and 
associated with the claims file.  

2.  The veteran is to be provided a VA 
orthopedic examination specifically 
tailored to determine the severity of his 
service-connected right knee disorder.  
All indicated testing, to include range 
of motion studies, should be 
accomplished.  The claims file should be 
made available to the examiner.  

3.  Following the completion of the 
development requested above, the claim 
should be readjudicated by the RO.  If 
this does not result in a complete grant 
of all benefits sought by the veteran, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.   

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WILLIAM YATES 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) 
(2006).


